ORDER
PER CURIAM.
Thomas Dower, et al. (hereinafter, “Appellant”) appeals the trial court’s judgment upholding the St. Louis County Board of Building Appeals’ (hereinafter, “the Board”) decision denying Appellant’s application for a permit and requiring Appellant to remove a tent from his property. Appellant contends the trial court erred in upholding the Board’s decision because ordering the removal of the tent constituted an unlawful talcing without just compensation. Appellant also argues that the Board exceeded its statutory authority in ordering the removal of the tent because the Board should have granted Appellant a nonconforming use permit.
We have reviewed the briefs of the parties and the legal file, and find there was substantial and competent evidence in the record to support the Board’s decision in all respects. Firetek, Inc. v. St Louis County, 44 S.W.3d 904, 906 (Mo.App. E.D.2001). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).